Citation Nr: 1108806	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an upper back disorder.

2.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1979 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2003 RO decision, which denied claims for service connection for a bilateral foot condition and chronic upper back pain.

By an August 2006 determination, the Board denied the matters on appeal.  The Veteran appealed the Board's decision with respect to these issues to the United States Court of Appeals for Veterans Claims (Court).  In August 2007, the Court issued an order granting an August 2007 joint motion to remand (JMR) the appeal of these issues to the Board.  The appeal was returned to the Board for action consistent with the August 2007 JMR and Court order.  The Board remanded these issues in November 2007 and March 2010 for further development. 

Additionally, the Board notes that a deferred rating decision was issued in January 2006, in which the RO noted that the Veteran had previously submitted a claim for service connection for a bilateral knee condition and a statement that could be construed as a claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  These issues were referred for appropriate action in the March 2010 Board remand.  A rating decision has yet to be issued on these claims.  As such, the issues of entitlement to service connection for a bilateral knee condition and entitlement to TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, his upper back disability is shown to be causally or etiologically related to his military service.

2.  A bilateral foot disorder is not shown by the most probative and credible evidence of record to be etiologically related to a disease, injury, or event in service, and arthritis of the feet was not shown to have been manifested within a year of service.


CONCLUSIONS OF LAW

1.  Service connection for an upper back disability is warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A bilateral foot disorder was not incurred in or aggravated by active service, and arthritis of the feet may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for an upper back disability, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for service connection for a bilateral foot disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2004 and February 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, an April 2010 letter described how appropriate disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant, available VA medical records are in the file.  The Board notes that, throughout the processing of this appeal, the Veteran indicated that he received medical treatment at Hines VA Hospital in 1994 or 1995.  Moreover, a January 2003 document printed from Hines VA Hospital reflects that the Veteran was scheduled for a podiatry follow-up for November 1, 1995, for which he did not report.  This same document also indicates that the Veteran sought treatment on several occasions in 1995, 1996, and 1999.  Requests were made for these records.  However, an April 2010 response from the Hines VA Hospital indicated that no records for the dates requested could be located.  The Board also notes that the Veteran indicated in an October 2008 statement that he has medical records at Loyola University Health Center and Naval Hospital Great Lakes.  However, he further indicated that these records do not pertain to the feet.  Regardless, a request for records from the Naval Health Clinic in Great Lakes yielded a negative response in August 2009.  A request for records from the Loyola University Medical Center yielded a December 2008 response, in which it was noted that payment for these records is required in advance.  The Veteran was notified in a March 2009 letter of his responsibility to obtain private treatment records that require a fee, such as those from Loyola Medical Center.  Therefore, the Board finds that all relevant, available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran underwent a VA examination for his bilateral foot disorder claim in August 2010.  The Board acknowledges the argument set forth in the January 2011 Appellant's Post-Remand Brief that this examination should be deemed inadequate, as the examiner failed to answer or give the required opinion as instructed by remand directives form the March 2010 Board remand.  However, the Board notes that the examiner reviewed the claims file, considered the Veteran's assertions, and conducted the appropriate diagnostic tests and studies.  Further, the examiner indicated that he cannot state, without resorting to mere speculation, that the condition was diagnosed, caused, or aggravated during the time in service.  As will be discussed below, there is no indication that any further development could be conducted which would provide additional incite into the Veteran's claim.  Therefore, there is no indication that remanding for yet another VA opinion would yield a more definitive nexus opinion.  As such, the Board finds this examination report and opinion to be as thorough and complete as possible with respect to this claim.  The Board finds this opinion is sufficient upon which to base a decision in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).
 
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

1.  Entitlement to service connection for an upper back disorder.

The Veteran is seeking entitlement to service connection for an upper back disability.  Specifically, the Veteran indicated in his August 2002 claim that he began having problems with his upper back in 1983.  

A review of the Veteran's service treatment records reflects that the Veteran made a number of complaints as to his neck and upper back during service.  In a December 1985 service treatment record, it was noted that the Veteran fell off a 3-wheel motorbike and hurt his upper left back.  A diagnosis of acute cervical strain was made in May 1990 after the Veteran complained of neck and upper back pain following a motor vehicle accident.  In an undated service treatment record, the Veteran reported that neck pain will come and go and his back will hurt depending on a certain way that he moves his body. 

With regard to a current disability, the Board notes that the Veteran underwent a VA examination in September 2003.  The examiner noted that the claims file indicated that the Veteran was involved in a tri-wheel motor cycle accident in December 1985 and was evaluated in the emergency room for upper back pain and spasms.  The Veteran reported that he has had a persistent problem with his upper back since that time and particularly since he began his job at the postal service where he has to load and unload mail for hours.  The examiner diagnosed the Veteran with paralumbar spasms of the right upper back and sacralization L5.  The examiner stated that it is his opinion that the right shoulder condition is at least as likely as not related to service condition.  The examiner noted that records indicate a service-connected tri-wheeler motor cycle accident injury on December 25, 1985, and intermittent treatment since that time.  The Veteran's work as a mail handler lifting mail bags on his shoulder for hours could contribute to the worsening of his condition.     

The Veteran also underwent a VA examination in August 2010.  The examiner reviewed the claims file.  The Veteran reported experiencing upper back pain following a fall from a motorbike in 1985.  He reported that he has been having exacerbating episodes since that time.  Upon review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with cervical and thoracolumbar muscle strain.  The examiner noted that the Veteran is service connected for this condition according to the 2507.  The condition has become progressively worse in terms of pain intensity and decreased range of motion during exacerbation periods.  The examiner stated that the Veteran's back condition was first noticed during service and most likely aggravated during the time in service.  

More recently, the Veteran underwent a VA examination in December 2010.  The examiner reviewed the claims file, to include the August 2010 VA examination report.  The Veteran reported injuring his back falling off of a three-wheeler ATV in December 1986.  The Veteran reported that he has previously been service connected at 10 percent but the pain has progressively gotten worse over time.  The Veteran reported current pain on the right mid-back along the shoulder blade.  Upon examination of the Veteran, the examiner diagnosed the Veteran with chronic right myofascial rhomboid area pain, less likely than not caused by or a result of an injury or illness which occurred during military service.  The examiner noted that a review of the Veteran's three-volume claims folder was conducted.  Service treatment records indicate several musculoskeletal injuries to the Veteran's mid-back, cervical and trapezius regions commencing with a three-wheeler accident in 1985, an apparent strain after lifting projectors in 1986, and culminating with a motor vehicle accident in 1990.  These injuries appear to have been predominantly on the left side during military service.  Treatment was non-invasive and consisted primarily of medication management.  The Veteran seems to have recovered after each event, as noted by the lack of protracted treatment records.  Sprains/strains of a myofascial nature typically resolve in 4 to 6 weeks.  During an annual examination in 1993, the Veteran reported "excellent" health and again during his separation examination in 1994 reported "good" health.  No acute or chronic issues are noted other than for dental problems during the separation examination.  X-rays performed on August 2010 are "normal" and without apparent degenerative joint disease or degenerative disc disease.       

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the upper back to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the upper back cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

The Board acknowledges that the December 2010 VA examiner diagnosed the Veteran with chronic right myofascial rhomboid area pain, less likely than not caused by or a result of an injury or illness which occurred during military service.  However, the Board notes that the August 2010 VA examiner diagnosed the Veteran with a cervical muscle strain and indicated that the Veteran's back condition was first noticed during service and most likely aggravated during the time in service.  The Board acknowledges that the August 2010 VA examiner seems to have been under the misconception that the Veteran is service connected for this condition according to the 2507.  Regardless, the Board finds this misconception does not change the examiner's diagnosis and his opinion that the Veteran's back condition was first noticed during service and most likely aggravated during the time in service.
Therefore, in light of the fact that the Veteran complained of back pain on multiple occasions throughout service, he has asserted that he has experienced upper back pain since his active duty service, he has a current diagnosis of an upper back disability, and a VA medical examiner indicated that the Veteran's back condition was first noticed during service and most likely aggravated during the time in service, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current upper back disability as a result of his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for his upper back disability.  

2.  Entitlement to service connection for a bilateral foot disorder.

The Veteran is seeking entitlement to service connection for a bilateral foot disorder.  Specifically, the Veteran indicated in his August 2002 claim that he began having problems with his feet in 1985.  

A review of the Veteran's service treatment records does not reflect any complaints, treatment, or diagnoses of a bilateral foot disorder of any kind in service. 

With regard to a current disability, the Board notes that the Veteran underwent a VA examination in September 2003.  The examiner reviewed the Veteran's medical records and noted the Veteran's complaints of feeling pain in both feet for years after walking at work.  Upon examination of the Veteran, the examiner diagnosed the Veteran with plantar fasciitis of the feet and indicated that the available records do not show service connection.    

More recently, the Veteran underwent a VA examination in August 2010.  The examiner reviewed the claims file.  The Veteran reported that he developed episodes of bilateral foot pain in 1990.  Upon examination, the examiner diagnosed the Veteran with bilateral intermittent plantar fasciitis and degenerative bone disease.  The examiner concluded by noting that the Veteran has been diagnosed and treated for bilateral plantar fasciitis.  Additionally, x-rays reveal moderate degenerative bone disease as well.  The examiner went on to note that, unfortunately, there is no evidence of complaint and treatment in the service treatment records, so he cannot state, without resorting to mere speculation, that the condition was diagnosed, caused, or aggravated during the time in service.

The Board has also reviewed the available VA treatment records.  Specifically, the Veteran was noted in a September 2007 VA treatment record as having bilateral plantar fasciitis of several years duration.  The Veteran indicated that he works in the post office and is on his feet much of the day.  He denied a previous injury or other pedal complaints.  In a July 2007 VA treatment record, the Veteran reported pain in his feet after standing for over 5 hours every day.  The pain subsides when he is off his feet.  In a July 2004 VA treatment record, the Veteran complained of foot pain and discomfort while working.  The Veteran was noted as having tendonitis of the feet in a May 2004 VA treatment record.  A January 2003 document printed from Hines VA Hospital reflects that the Veteran was scheduled for a podiatry follow-up for November 1, 1995, for which he did not report.  In a November 2002 VA treatment record, the Veteran reported painful bottoms of his feet that worsen with ambulation.  He reported that this has been bothering him for the last 5 to 6 years.    
  
With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the feet to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the feet cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no medical evidence of record indicating that the Veteran injured or sought treatment for either of his feet in service and no medical evidence indicating that he has a current bilateral foot disorder that was caused or aggravated by his active duty service.  Moreover, the September 2003 VA examiner specifically diagnosed the Veteran with plantar fasciitis of the feet and indicated that the available records do not show service connection.  The August 2010 VA examiner as well could not relate the Veteran's current bilateral foot disorder to his active duty service.  Specifically, the August 2010 VA examiner considered the Veteran's reported history, but nevertheless, indicated that there is no evidence of complaint and treatment in the service treatment records, so he could not state, without resorting to mere speculation, that the condition was diagnosed, caused, or aggravated during the time in service.  As the claims file contains all of the Veteran's service treatment records and all available, relevant medical evidence, and there is no indication that any further development would provide additional incite into the Veteran's claim, there is no reason to believe that obtaining yet another VA opinion would yield a more definitive nexus opinion.

The Board has considered the Veteran's lay assertions of experiencing pain in his feet since service.  The Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran is certainly competent to describe experiencing pain and other symptoms in his foot in service.  However, while the Veteran has argued that he has had consistent bilateral foot pain since service, the Board finds these assertions not credible in light of the contrary evidence of record.  Specifically, as noted above, the Veteran reported in a November 2002 VA treatment record that he had been experiencing painful bottoms of his feet that worsen with ambulation for the last 5 to 6 years.  As the Veteran was discharged from active duty in August 1994, this places the onset of bilateral foot symptomatology sometime around November 1996, which is still over 2 years after separation from service.  Additionally, the Board notes that clinical evaluation of the Veteran's feet during his separation examination in July 1994 was completely normal, and it was indicated on the Veteran's July 1994 Report of Medical History that he had no foot trouble.  While the Board has considered the January 2003 document printed from Hines VA Hospital reflecting that the Veteran was scheduled for a podiatry follow-up for November 1, 1995, for which he did not report, the Board finds it is unclear from this document the circumstances of this podiatry follow-up, and this follow-up was still scheduled for over a year after his discharge from service.  For these reasons, the Board does not find the Veteran's assertions of experiencing a continuity of symptomatology since service with regard to his feet to be credible.

The Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case, however, is distinguishable from Buchanan in that the Board is not relying solely on the fact that there are no documented complaints in service, but also on the Veteran's specific denial of any history of foot trouble at separation.

Therefore, as there is no documented evidence in service of complaints regarding the Veteran's bilateral foot disorder, as the Board has found the Veteran's assertions of experiencing a continuity of symptomatology since service with regard to his feet not to be credible, and as the only medical opinions of record on the matter have either indicated that service connection has not been shown for this disability or that to relate the Veteran's bilateral foot disorder to service would require mere speculation, the Board finds that service connection cannot be granted on a direct basis for this disability.  See Shedden, supra.  

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral foot disorder, and the benefit-of-the-doubt rule is not for application.  





ORDER

Entitlement to service connection for an upper back disorder is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to service connection for a bilateral foot disorder is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


